MEMORANDUM **
Lorenzo Eugene Walker, a Washington state prisoner, appeals pro se the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915A, his civil rights action alleging that prison officials were deliberately indifferent to his serious medical needs when they refused to issue him coated, versus non-coated, aspirin for his heart *569condition. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, Resnick v. Hayes, 218 F.3d 443, 447 (9th Cir.2000), and we affirm.
Because Walker’s first amended complaint alleged only a difference in medical opinion about the proper course of treatment, see Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989), the district court did not err by dismissing the action with prejudice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.